DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 7, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 3, the claim recites the limitation “the dry biomass to total reaction mixture.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 7, the claim recites the limitation “the pulp- and papermaking.”  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 7, 13, 15, and 16 recite broad recitations of various limitations, and the claim also recites “preferably,” “more preferably,” and “most preferably” which introduce the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1, 4-6, 8-12, and 17 are allowed.
Claims 2, 3, 7, 13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner finds Iversen (US 2014/0099691) to be the closest relevant prior art reference.  Iversen discloses a process for converting lignocellulosic feedstock to renewable product, the process comprising: (a) treating the feedstock with aqueous solution at a temperature between 180-245°C, under a pressure from 10 to 55 bar, for 10 to 180 minutes to obtain a mixture (see Iversen, paragraphs [0183]-[0186]); (b) heating the mixture at a temperature between 250-500°C under a pressure from 50-400 bar to obtain a first product mix (see Iversen, claim 67); (c) separating aqueous phase and oil phase of the first product mix; and (d) heating the oil phase and solvent at a temperature between 360-450°C and pressure of 0.5-30 bar (see Iversen, paragraphs [0245]-[0246]).  However, Iversen does not disclose or otherwise suggest wherein the heating step (d) should be carried out at a pressure in the range of 50-120 bar.  Thus, Examiner finds Applicant’s claims allowable over the disclosure of Iversen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Christensen (US 2010/0041119); Tsurutani (US 2010/0312027); and Dottori (US 2016/0152737).  The references generally disclose methods for the hydrothermal liquefaction of biomass feedstocks (see respective Abstracts of each reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771